Citation Nr: 0906039	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1947 to May 1950, and 
from June 1950 July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims.  The Court requires that VA, by way of a 
specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits. Id.

Review of the record shows that no such notice letter has 
been sent to the Veteran and he should be sent one on remand.   
By way of background, in April 1990, the RO initially denied 
the veteran's claims for service connection for hypertension 
and arteriosclerotic heart disease finding that neither 
disability was incurred or aggravated during service.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the Veteran of the evidence and 
information necessary to reopen the 
claim; (2) notifies the Veteran of the 
reasons for the April 1990 denial (it 
was determined that there was no 
competent evidence that either 
disability was incurred or aggravated 
during service); and (3) notifies the 
Veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant his service 
connection claim (i.e., medical 
evidence establishing that the 
disabilities are related to or had 
their onset during his period of active 
duty).  This notice is outlined by the 
Court in Kent, supra.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




